Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hudak on April 7, 2021.
The application has been amended as follows: 
Cancel claims 1-9.
Amend claim 10 as follows: A cleaning apparatus for cleaning [[of]] tubes of a tube bundle, the tubes having open ends
	an XY-displacement device configured to move at least one cleaning device in substantially perpendicular X and Y directions, 
 	 wherein the at least one cleaning device comprises a cleaning lance as well as a rotation device for rotating [[of]] the cleaning lance and a propelling device for extending and retracting the cleaning lance in a Z-direction substantially perpendicular to the X and Y directions, wherein lance movement in the Z-direction allows the lance to be inserted into and out of the open ends of the tubes, and
	with a support rail for supporting the cleaning lance, wherein the support rail extends in [[a]] the Z-direction, 
	wherein the cleaning device comprises a measurement device for measuring depths of insertion E of the cleaning lance in the tubes and a storage and documentation device connected to the measurement device such that depths of insertion E data can be stored in the storage and documentation device, 
	wherein the propelling device is fastened to the support rail; and
	wherein the rotation device of the cleaning lance is arranged movable on the support rail in the Z-direction and the propelling device engages with the rotation device so as to move the rotation device on the support rail.  
Amend claim 13 as follows: The cleaning apparatus as claimed in claim 10, wherein a control device is provided and
Amend claim 16 as follows: The cleaning apparatus as claimed in claim 10, wherein the measurement device has measurement markings, the measurement markings being arranged on the cleaning lance or one or more
Amend claim 28 as follows: The cleaning apparatus as claimed in claim 27, wherein the suspension comprises hanger means, which are fastened to the rear end of the support rail

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 10, the independent claim.  With regard to claim 10, the most relevant prior art is U.S. 2009/0255557 by Gardner, which was discussed in the Non-Final Rejection dated 12/18/2020.  Gardner does not teach that the rotation device of the cleaning lance is arranged movable on the support rail in the recited Z-direction, wherein the propelling device engages with the rotation device so as to move the rotation device on the support rail, and wherein the propelling device is fastened to the support rail.  The reviewed prior art does not provide motivation to modify the apparatus of Gardner to arrive at the invention recited by claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 8, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714